*140ORDER
PER CURIAM:
This is an original proceeding wherein Charles L. O’Donnell, an attorney duly admitted to practice in the courts of this state, requests the temporary admission to practice of Lamar Tooze, Jr., Arden E. Shenker and William G. Sheridan, Jr., to assist petitioner, who is counsel for the Department of Health and Environmental Sciences in certain administrative proceedings before that agency in the above entitled matter.
Petitioner was heard ex parte and an order made and entered setting the matter for hearing and directing service of copy of the order and petition to be made upon the presiding officer of the various attorneys’ groups in Montana, requesting that they appear and advise this Court of their position herein. Pursuant thereto such presiding officers did appear and present argument to the Court and the petition was taken under advisement.
The Court now being advised in the premises, the petition for temporary admission as prayed for is denied.
 The Court, however, desires to express itself further. Section 93-2005, R.C.M.1947, governs practice of nonresident lawyers in the district court and before this Court. We declare such section to be applicable to administrative proceedings under the supervision of this Court and so long as a licensed Montana lawyer is associated in the proceedings no rule of this Court is violated. Therefore upon motion of any lawyer admitted to practice in the courts of this state to this Court containing proof that such nonresident counsel is admitted to practice in the highest court of the state of his residence, this Court will give consideration to such motion and if found regular and sufficient an order will be made for admission to practice before an administrative agency, in a then pending cause.